AO ul40 (Rev. 06/12) Summons in a Civil Action



                                      Umrpn Srarps Drsrrucr CoURT
                                                                   for the

                                                      Eastern District of New   York

                  PATRICIA PENDELTON




                            Plaintiff(s)
                                                                             Civil Action No.
 JOHN DOE, COMMISSIONER OF THE SUFFOLK
 COUNTY DEPARTMENT OF TRANSPORTAT]ON



                           Defendant(s)


                                                    SUMMONS IN A       CIVI     ACTION

       ^ . , s name ana aaaress). JOHN
Tto.. (uelenaan,                                 DOE. COMMISSIONER OF THE SUFFOLK COUNW DEPARTMENT OF
                                           TRANSPORTATION
                                           335 Yaphank Avenue
                                           Yaphank, NewYork 11980




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
                                                                                                     -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of- Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address          are:       Annette M. Totten Attorney at Law
                                           P.O. Box 1907
                                           Riverhead, New York 11901




          If you fail to respond, judgment by default will       be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                DOUGLAS C. PALMER
                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
AO 440 fRev. 06/12) Summons in a Civil Action



                                        UNrrpo Srarps Drsrrucr CoURT
                                                                     for the

                                                         Eastern District of New   York

                     PATRICIA PENDELTON                                 )
                                                                        )
                                                                        )
                                                                        )
                              Plaintiff(s)                              )
                                  v.                                    ]      cirit Action No.
                                                                        )
                  THE COUNTY OF SUFFOLK
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                             DeJbndant(s)                               )

                                                      SUMMONS IN A CIYIL ACTION
                                        ,    THE COUNTY OF SUFFOLK
t   o:   (Delendant s natne and address)
                                             100 Veterans Memorial Hwy.
                                             Hauppauge, NEw York 11788




             A lawsuit has been filed against you.

        Within 21 days after service of this sunlmons on you (not counting the day you received it)      or 60 days if you
                                                                                                      -
are the United States or a United States agency, or an officer or ernployee of the United States described in Fed. R. Civ.
P. 12 (a){2) or (3)   you must serye on the plaintiff an answer to the altached complaint or a motion under Rule 12 of
                    -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address           are:         Annette M. Totten Attorney at Law
                                              P.O. Box 1907
                                              Riverhead, New York 11901




             If you fail to respond, judgment by default will       be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                   DOUGLAS C. PALMER
                                                                                   CLERK OF COURT


Date:
                                                                                             Signature of Clerk or Deputy Clerk
AO,t40 @ev. 06/12) Summons in a Civil Action


                                      UNITSD STATES DISTRICT COU T
                                                                  for the

                                                      Eastern District of New   York

                  PATRICIA PENDELTON




                           Plaintiff(s)
                                                                            Civil Action No.
    JOHN DOE, DRIVER FOR ACCESSIBLE
TRANSPORTATION FOR THE SUFFOLK COUNTY
      PUBLIC BUS TRANSPORTATION


                          Defendant(s)


                                                   SUMMONS IN A CTVIL ACTION
                                      ,   JOHN DOE. DRIVER FOR ACCESSIBLE TRANSPORTATION FOR SUFFOLK
Lo' (ue|endant                 addresil
                 s name anct
                                          couNw pugltc      BUs TRANSPoRTATToN
                                          335 YaphanktAvenue
                                          Yaphank, NewYork 11980




          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)                or 60 days   if you
                                                                                                                -
are tle United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiffan answer to the attached complaint or a motion under Rule 12 of
                      -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiffor plaintiff s attomey,
whose name and address           are:      Annette M. Totten Aftorney at Law
                                           P.O. Box 1907
                                           Riverhead, New York 11901




          If you fail to respond, judgment by default will       be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                DOUGLAS C. PALMER
                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            ------------x
PATRICIA PENDEITON,
                                     Plaintiff,                       CIVIL RIGHTS COMPLAINT
          -against-                                                   Jury Trial Demand

THE COUNTY OF SUFFOLK,
JOHN DOE, DRIVER FOR ACCESSIBLE TRANSPORTATION
FOR SUFFOLK COUNTY PUBLIC BUS TRANSPORTATION,
JOHN DOE, COMMISSIONER OF THE SUFFOLK COUNTY
DEPARTMENT OF TRANSPORTATION.

                              ..._   i::"   Ylt_________*



PREL!MINARY STATEMENT

        This is a civil rights action filed by Annette M. Totten, an attorney licensed to practice law in
the State of New York, on behalf of Patricia Pendelton. The Plaintiff herein captioned is permanently
disabled and seek damages, declaratory and injunctive relief under Title 42 of the United States eodes
section 1983, alleging gross negligence, deliberate and indifferent action and conduct that caused
serious damages to the     plaintiff; a failure    by the County of Suffolk,   to provide supervisory assistance
to all drivers; employees hired to transport disabled persons by Suffolk County Accessory Transportation
buses failure to be properly trained to assure all patrons public and individual safety when transported
on said Suffolk County Accessory Transportation Buses. Plaintiff's discriminatory treatment was in
violation of the United States Constitution. Specificatly when the individual employee(s) failed to
properly strap Plaintiff in said Public Bus setting for motor-wheel-scooter seated chairs without fully
attached equipment. This act was cruel and unusual treatment while under the custodian care of said
Suffolk County Accessory Transportation employees. Disable persons are not physically able to secure
said safety straps and equipment when the custodians for said Suffolk County Accessible Transportation
Public Bus maintain the legal obligations. ln violation of Due Process Clause of the Fourteenth
Amendment of the Constitution. Plaintiff also alleges the torts of negligence.

,URISDICTION

        1. The court has jurisdiction over the Plaintiff's claims of violation of Federal Constitutional
rights under 42 U.S.C. section 1331(a) and 1343.

        2. The court has supplemental jurisdiction over the plaintiff's state law      tort claims under 28
U.S.C. section 1367.

PARTIES


        3. The Plaintiff PATRICIA PENDELTON, was at all times herein mentioned a resident of the
County of Suffolk, in the State of New York.
        4. Defendant's County of Suffolk is a Municipality incorporated in the State of New York.

        5. Defendant John Doe, is employed by the County of Suffolk Public Transportation and is sued
in his individual capacity. At all relevant times defendant acted under color of state law.

        6. Defendant John Doe, commissioner/supervisor/director for the Suffolk County Accessible
Transportation and is sued in his individual and official capacity.

FACTUAL ALLEGATIONS


        7. On December L3, 2017, around or about 5:30 P.M. John Doe driver of the Suffolk County
Accessible Transportation (SCAT) bus, failed to secure the motor-wheel-scooter (mws) to proper security
straps and locks to secure   Plaintiff's   seated inside the scooter.

        8. Plaintiff called the scat bus for transportation from the Stony Brook Cancer Center.

        9. Defendant John Doe arrived without any other persons seated in the scat bus and was
deliberate and indifferent to Plaintiff's disabled condition by failing to strap safety straps and locks
before driving off.

        10. Defendant John Doe, comrnissioner or supervisor the Suffolk County Department           of   ,



Transportation did not have trained assistance available to assist the disable persons seating properly
and securing all motor-wheel-scooter with security straps and locks to said transportation bus.

        11. The action and conduct of the individual defendants were the direct result of the failure of
the Defendant County of Suffolk to properly train, supervise, monitor and discipline employees in
connection with well established foreseeable and predictable incidents that can occur while inclement
weather conditions exit while transporting physically disable persons seated inside their
m otor-wheel-scooters.


           At all times the weather condition on December L3,2O17 , was broadcast as a winter storm
        1,2.
advisory was issued for areas of Long Island, specifically, the County of Suffolk, State of New York.

        13. As a direct and proximate cause of defendants' action and inactions, plaintiff suffered from
injuries to her entire right side of body, back and internal injuries that have cause serious medical
complications and surgeries that resulted in further permanent injuries.

        14. As a direct result of the actions and conduct of all defendants, plaintiff suffered injuries,
pain, emotional distress and trauma, all caused by the violation of her rights under the United States
Constitution,42 U.S.C. section t2L32 and 29 U.S.C. section 794.

FIRST CAUSE OF ACTION


        15. The acts and conduct of the defendant employees constituted an illegal and unconstitutional
act of wanton, deliberate and indifferent to plaintiff when the driver failed to properly secure the motor
scooter wlth the Plaintiff seated therein    driving   reckless   in   speed and turning the corner which
caused the scooter with the Plaintiff to collide inside the buses chairs and safety   rails   made of metal
and steel causing such injuries and imminent life threatening danger.

           16. The defendant County of Suffolk caused the constitutional violations by reason of its practice
and custom, with deliberate indifference, of failingto properlytrain, supervise and discipline employee,
including the defendant John Doe, in the proper use and service of Public Transportation vehicle
equipped for such services and transportation of disabled persons and their motor scooters to and from
medical centers. Defendant County of Suffolk has also failed, with deliberate and indifference, to
properly train supervise and discipline drivers for reckless and deadly damages caused by their
negligence to properly secure disabled persons and in the proper means of transporting or protecting
such persons from harming themselves or others.

SECOND CAUSE OF ACTION


       17. Defendants discriminated against plaintiff by reason of her physical condition and disability,
denying her the benefits of the services, programs and activities in which she was entitled as a person
with a physical health disability, including but not limited to the right to be free of discriminatory or
disparate treatment by virtue of her physical disabilities, and to due process of the law. AS a result,
plaintiff suffered harm in violation of her rights under the laws and constitution of the United States, 42
U.S.C. section 1983 and 28 U.S.C. section 1367 under state law torts.

           18. Defendants County of Suffolk has failed to comply with the mandates of 42 U.S.C. section
12132 and 29 U.S.C. sectionT94in the following areas:

                           to properly train, supervise and discipline employees regarding safety
                   a. The failure
measures when transporting motor scooter with disable persons seated therein, on the SCAT bus;

                                             to follow established policies, procedures, directives and
                   b. The failure of employees
instructions regarding physicatly disable persons with scooters seated inside the scooters inside
Suffo k County Accessible Tra nsportation buses.
       I




THIRD CAUSE OF ACTION

           19. The conduct of the defendants was willful, reckless and intentional and constituted
deliberate and indifferent to disable persons and gross negligence under the state law 28 U.S.C. section
1367

RELIEF


           WHEREFORE, Plaintiff requests this Court   to Order

           1. Compensatory damages in the amount of 1.5 million dollars;

       2, Punitive damages against the individual defendants in the amount at $2,000,000,000.00 TWO
MILLION DOLLABS again6t the County of Suffolk and $1,000,000,000.Q0 against the Depart6ent of
Transportation Jqhn Dqp and $1,000,Q00,000.00 against the John DoB employee;
        3. DeclaratoryJudgmen!

        4. lnjunctive relief;

        5. Attorney fees and costs;

        6. All other appropriate relief.

Plaintiff hereby demands    a   jury trial.

I declare under the penalties of perjury the above is true as I belief the matters to be true based on my
review of the records, interview of the Plaintiff and medical records.

 Executedonthis    ffirrof -bectnfuf'.zozo.                                                     :l




                                               ANNETTE M. TOTTEN, ESQ.
                                                Attorney at Law
                                              .131W. Main Street
                                               PO Box 1907
                                               Riverhead, New York 11901
                                              .Phone No. {531) 5{rS'3729
